Citation Nr: 1615268	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  04-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle disability.

2.  Entitlement to service connection for residuals of a lumbar strain.


REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In November 2007, the Board, inter alia, denied entitlement to service connection for residuals of a lumbar strain, a left foot/ankle disability, and a left shoulder disability; and granted a 30 percent rating for multiple keloids.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the portions of the Board decision pertaining to the issues of entitlement to service connection for residuals of a lumbar strain and left foot/ankle disability and remanded these issues to the Board.  The remaining portions of the Board's November 2007 decision were affirmed by the Court.

Thereafter, in October 2011, the Board remanded the claims for entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability to the RO for additional evidentiary and procedural development.  The RO completed some of the requested development and the case was returned to the Board in August 2012.  These issues, along with the issues of entitlement to service connection for mucosa-associated lymphoid tissue (MALT) lymphoma, gastric ulcers, and a skin disability were remanded for further development in October 2012.  

In August 2014, the issues of entitlement to service connection MALT lymphoma, gastric ulcers, and a skin disability were addressed in a Board hearing held by a different Veterans Law Judge.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  These issues are therefore addressed in a separate Board decision to be signed by the presiding Veterans Law Judge.

Unfortunately, as discussed further below, the Board's prior remand instructions have not been followed, and additional development is necessary.  As such, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims of entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability were remanded in October 2011 for additional evidentiary development.  In its remand, the Board instructed the AOJ to readjudicate these matters following completion of its development and, if denied, issue an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31(c) (2015).  Because no readjudication of the issues was ever completed, the Board again remanded these issues in October 2012 for proper compliance.  See id.; Stegall v. West, 11 Vet. App. 268, 271 (1998).

Unfortunately, it appears that these issues have once again been returned to the Board without readjudication by the AOJ in a supplemental statement of the case.  See id.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268.  As such, these issues must again be remanded.


Accordingly, the case is REMANDED for the following action:

After completing any additional notification or development deemed necessary, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




